Fourth Court of Appeals
                                   San Antonio, Texas

                                         August 30, 2022

                                       No. 04-22-00145-CR

                                      Bobby BORDELON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-2215-CR-C
                         Honorable William D. Old III, Judge Presiding


                                          ORDER

        Appellant’s court-appointed attorney filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Counsel certifies he served copies of the brief and motion on appellant, and
informed appellant of his right to review the record and file his own brief, and has explained to
appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).

         On August 2, 2022, this court issued an order providing appellant with the opportunity to
access the appellate record and file a pro se brief if he so desired. Our order stated that if, after
reviewing the record, appellant desired to file a pro se brief, he must do so within forty-five days
from the date this court receives written notice that the record was sent to appellant by the
district clerk. On August 26, 2022, the district clerk notified this court, in writing, that a “full
and complete duplicate paper copy” of the clerk’s record and reporter’s record had been mailed
to appellant on August 26, 2022. Therefore, appellant’s brief is due on October 10, 2022.

       On August 29, 2022, appellant filed a pro se “Motion for Extension of Time to File
Amicus Brief i.e., Direct Appeal,” which we construe as a motion for an extension of time to file
his pro se appellant’s brief. Appellant requests a 180-day extension. The motion is DENIED.
Appellant is ORDERED to file his brief no later than October 10, 2022.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court